443 F.2d 906
COMPUTER SERVICENTERS, INC., OF GREENVILLE, Appellant,v.BEACON MANUFACTURING COMPANY, Appellee.
No. 71-1091.
United States Court of Appeals, Fourth Circuit.
Argued June 8, 1971.
Decided June 14, 1971.

James M. Shoemaker, Jr., Greenville, S. C., for appellant.
R. Frank Plaxco, Greenville, S. C. (John E. Johnston, Jr., Greenville, S. C., on brief), for appellee.
Before BOREMAN, BUTZNER and RUSSELL, Circuit Judges.
PER CURIAM:


1
The appellant (plaintiff below) seeks to recover damages for breach of contract. The appellee (defendant below) moved for summary judgment upon the ground that, based upon the pleadings filed by the respective parties, the depositions taken of persons having knowledge of the facts, the plaintiff's answers to interrogatories, and affidavits filed by the plaintiff in opposition to the motion for summary judgment, the claim of the plaintiff is barred by the statute of frauds of the State of South Carolina since it is based upon an alleged oral contract which, by its terms, was incapable of performance within one year.


2
The district court granted summary judgment pursuant to Rule 56, Fed.R. Civ.P., against the plaintiff. For the purposes of the motion, though they were disputed, the facts were properly considered by the court as claimed by the plaintiff. In its order of December 9, 1970, the district court stated the facts and its conclusions of law. We affirm on that order.1


3
Affirmed.



Notes:


1
 Computer Servicenters, Inc. of Greenville v. Beacon Manufacturing Company, 328 F.Supp. 653, (D.S.C.1970)